Citation Nr: 1740929	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post asbestos exposure with pleural and pulmonary asbestosis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1960 to April 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.

The Board remanded this matter in April 2015 for further development.

The Veteran's representative submitted additional evidence in April 2016.  The representative waived review of that evidence by the agency of original jurisdiction but noted that it still wished to provide an Informal Hearing Presentation (IHP) on the Veteran's behalf.  There is no indication that an IHP was prepared.  As over 18 months have passed and because there is clearly a need to Remand the matter, while keeping mind the tenets of 38 C.F.R. § 20.904(a)(1), the Board does not find there is any prejudice to the Veteran in moving forward without a IHP.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For clarification purposes, the Board notes that this matter was remanded in April 2015 for a new VA examination.  Unbeknownst to the Board, just prior to this remand, a VA examination was obtained by the RO on March 30, 2015.  As a result, no additional VA examination was obtained on remand.  That said, the Veteran has recently submitted clinical evidence indicating that he underwent a lung biopsy in April 2016.  See The Valley Hospital and Memorial Sloan Kettering Cancer Center Records.  These records are suggestive of worsening in his condition.  Problematically, beyond this submission, the claims file is silent as to treatment medical records dated after 2011.  In light of the record suggesting worsening of his condition and the need for contemporaneous medical evidence the Board finds that a remand is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 37 (1994); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

Thereafter, associate all outstanding VA and private treatment medical records with the Veteran's claims file.  The Board is specifically interested in all documents associated with his March 2016 Valley Hospital biopsy and subsequent care.  The RO should also request any records from the Memorial Sloan Kettering Cancer Center.  If a review of these records discloses the existence of other pertinent records under federal control such records should be obtained as well.  

2. Then schedule the Veteran for a VA medical examination to determine the extent of his status post asbestos exposure with pleural and pulmonary asbestosis.  The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All pertinent findings should be reported.  Following this consideration the examiner must:

a. Administer a complete PFT study, to include the ratio of Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and the maximum exercise capacity expressed in terms of ml/kg/min oxygen consumption with or without cardiorespiratory limitations.  In so doing, the examiner must administer post-bronchodilator studies unless it is determined that pre-bronchodilator studies are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why this is so.  With respect to the PFT results, the examiner must indicate which test result most accurately reflects the level of disability resulting from the service-connected condition.

b. Discuss the significance of the Veteran's April 2016 Valley Hospital biopsy records.  In this regard, the examiner must also address whether any additional complications or disabilities are the result of the Veteran's service-connected status post asbestos exposure with pleural and pulmonary asbestosis.

c. Comment on the functional impact of the Veteran's service-connected respiratory disability on his activities of daily living to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




